Citation Nr: 1046035	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  05-19 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel




INTRODUCTION

The Veteran had active duty service in the U.S. Army from April 
1958 to January 1959.

This appeal to the Board of Veterans' Appeals (Board) is from a 
March 2005 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.

In September 2009, the Board reopened the claim on the basis of 
new and material evidence.  But the Board then proceeded to 
remand the claim to the RO via the Appeals Management Center 
(AMC) for further development before readjudicating the claim on 
its underlying merits, i.e., on de novo basis.  The Board again 
remanded the claim in August 2010 for an additional medical nexus 
opinion.  Unfortunately, the requested opinion is still 
inadequate, so the Board again has to remand the claim to ensure 
compliance with this remand directive.  See Chest v. Peake, 283 
Fed. App. 814 (Fed. Cir. 2008).

The Board has advanced this appeal on the docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


REMAND

The Veteran's service treatment records (STRs) are unavailable so 
cannot be considered.  VA has a duty to assist him in obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  When STRs are lost or missing, VA 
has a heightened duty "to consider the applicability of the 
benefit of the doubt rule, to assist the claimant in developing 
the claim, and to explain its decision...."  Cromer v. Nicholson, 
19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. 
App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).



The Board's August 2010 remand instructed the AMC/RO to:

1.  If possible, have the VA C&P examiner 
that evaluated the Veteran most recently in 
December 2009, following and as a result of 
the Board's prior September 2009 remand, 
provide additional medical comment concerning 
the etiology of the Veteran's current back 
disability - degenerative disc 
disease/spondylosis.

More to the point, an opinion is still needed 
as to whether there is clear and unmistakable 
evidence the Veteran had a back disability 
prior to beginning his military service as a 
result of an industrial accident in 1953, and 
if he did, whether there also is clear and 
unmistakable evidence this pre-existing 
condition was not aggravated during or by his 
military service beyond its natural 
progression.

The term "clear and unmistakable evidence" 
means "with a much higher certainty than 'at 
least as likely as not' or 'more likely than 
not.'"

If, instead, it is determined the Veteran did 
not clearly and unmistakably have a back 
disability prior to beginning his military 
service, then an opinion is also needed as to 
the likelihood (very likely, as likely as 
not, or unlikely) his current back disability 
is attributable to his military service - 
and, in particular, to his purported 1958-59 
injury in Fort Hood, Texas.

The term "as likely as not" does not mean 
merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.

The examiner should discuss the rationale of 
the opinions, whether favorable or 
unfavorable.

The claims file, including a complete copy of 
this remand, must be made available to the 
examiner for review of the pertinent medical 
and other history.

If, for whatever reason, it is not possible 
to have this same VA C&P examiner provide 
this supplemental comment, then have someone 
else who is qualified to make these important 
additional determinations provide this 
necessary comment.  In this latter situation, 
it may be necessary to have the Veteran 
reexamined, but this is left to the 
designee's discretion.

If another examination is required (not just 
an opinion), then the Veteran is hereby 
advised that failure to report for this 
reexamination, without good cause, may have 
adverse consequences on this claim.  
See 38 C.F.R. § 3.655.

The U. S. Court of Appeals for Veterans Claims has held that a 
medical examination report must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation connecting the two.  See Nieves- Rodriguez v. Peake, 
22 Vet. App. 295 (2008);  Stefl v. Nicholson, 21 Vet.App. 120, 
124 (2007) ("[A]medical opinion ... must support its conclusion 
with an analysis that the Board can consider and weigh against 
contrary opinions.").

VA's duty to assist can include a requirement to conduct a 
thorough and contemporaneous examination of the Veteran that 
takes into account the records of prior examinations and 
treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991); Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA 
undertakes the effort to provide an examination for a service-
connection claim, even if not statutorily obligated to do so, it 
must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided).

The VA medical opinion submitted in response to the August 2010 
Board remand states the examiner reviewed the Veteran's private 
treatment records and STRs and that the Veteran's degenerative 
disc disease and spondylosis of the lumbar spine is less likely 
than not permanently aggravated by back injury in 1958 because 
there is no documentation of the initial injury and no 
documentation of medical care to substantiate treatment.  In 
light of the fact that the Veteran's STRs are unavailable, the 
statement that the examiner reviewed the STRs is inaccurate and a 
rationale based on no supporting documentation is unacceptable.  
And as this opinion was requested per a Board remand directive, 
the inadequate medical opinion is not in substantial compliance 
with this remand directive.  See Stegall v. West, 11 Vet. App. 
268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court held 
that an examination was inadequate where the examiner did not 
comment on the Veteran's report of 
in-service injury and, instead, relied on the absence of evidence 
in the Veteran's STRs to provide a negative opinion.

The inquiry requested by the Board was whether the VA examiner 
based on the current pathology could ascertain the age of the 
disability and the type of injury or injuries which created it.  
The examiner was then to compare and contrast whether the current 
pathology could be the progression of the type of injuries 
described by the Veteran.  The Veteran described an industrial 
accident in 1953.  The examiner is asked to determine if such an 
injury occurred, is it possible that it was aggravated by service 
and does the current pathology support an industrial accident in 
1953 with aggravation in 1958-1959.  The Veteran has also 
reported an injury to his low back unloading a truck in 1958 
while in service.  The examiner is asked to determine if the 
current pathology supports this type of injury.  The presence or 
absence of medical records confirming either injury is of no 
consequence in this inquiry.

The Veteran has also reported four post-service back injuries 
with surgery in 1973 and 1989.  If the examiner is unable to 
differentiate the pathology caused by the various injuries, the 
examiner should clearly state so.  Cf. Mittleider v. West, 
11 Vet. App. 181, 182 (1998).

Accordingly, the claim is again REMANDED for the following 
additional development and consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Schedule the Veteran for a medical 
examination to determine the etiology of his 
low back disability.  

In particular, the examiner should opine 
whether it is at least as likely as not 
(i.e., 50 percent probability) the Veteran's 
low back disability (1) is the result of a 
1953 industrial accident with in-service 
aggravation; (2) is the result of a 1958 in-
service injury either unloading a truck or 
lifting the tailgate of the truck; or (3) is 
the result of the Veteran's four post-service 
back injuries in 1973, 1989, 2000, and 2005.  

In light of the unavailability of the 
Veteran's STRs, the examiner is asked to rely 
on the Veteran's version of in-service events 
and medical treatment and not use the 
presence or absence of substantiating medical 
records as a rationale for any opinion.

All necessary diagnostic testing and 
evaluation needed to make these 
determinations should be performed.  
The designated examiner must review the 
claims file, including a complete copy of 
this remand, for the Veteran's pertinent 
medical and other history.  

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.

2.  Then readjudicate the claims for service 
connection for a low back disability in light 
of any additional evidence obtained.  If the 
claim is not granted to the Veteran's 
satisfaction, send him and his representative 
an SSOC and give them an opportunity to 
submit written or other argument in response 
before returning the claims file to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



